Exhibit 10.3

 

MobileIron, Inc.
Amended and Restated  Non-Employee Director Compensation Policy

Adopted:  April 26, 2016

Effective Date:  June 23, 2016, immediately following stockholder approval of
the Amended and Restated MobileIron, Inc. 2014 Equity Incentive Plan

 

Each member of the Board of Directors (the “Board”) who is not also serving as
an employee of MobileIron, Inc. (“MobileIron”) or any of its subsidiaries (each
such member, an “Eligible Director”) will receive the compensation described in
this Amended and Restated Non-Employee Director Compensation Policy (the
“Director Compensation Policy”) for his or her Board service following the
effective date set forth above.    

 

This Director Compensation Policy amends and restates MobileIron’s Non-Employee
Director Compensation policy that first became effective on June 11, 2014,  the
date of the underwriting agreement between MobileIron and the underwriters
managing the IPO and was subsequently amended on October 27, 2015 and February
24, 2016.  The Director Compensation Policy may be amended at any time in the
sole discretion of the Board or the Compensation Committee of the Board.

 

Annual Cash Compensation

 

The annual cash compensation amount set forth below is payable in equal
quarterly installments, payable in arrears on the last day of each fiscal
quarter in which the service occurred. If an Eligible Director joins the Board
or a committee of the Board (“Committee”) at a time other than effective as of
the first day of a fiscal quarter, each annual retainer set forth below will be
pro-rated based on days served in the applicable fiscal year, with the pro-rated
amount paid for the first fiscal quarter in which the Eligible Director provides
the service, and regular full quarterly payments thereafter. All annual cash
retainer fees are vested upon payment.

 

1.



Annual Board Service Retainer:  $35,000

 

2.



Annual Committee Chair Service Retainer (1):

a.



Chairman of the Audit Committee: $20,000 

b.



Chairman of the Compensation Committee: $10,000 

c.



Chairman of the Nominating & Corporate Governance Committee: $10,000 

 

3.



Annual Committee Member Service Retainer:

a.



Member of the Audit Committee: $10,000

b.



Member of the Compensation Committee: $6,000

c.



Member of the Nominating & Corporate Governance Committee: $6,000

 

--------------------------------------------------------------------------------

(1) Eligible Directors who serve as a Committee Chair will not receive the
annual retainer for service as a member on such Committee.

 





--------------------------------------------------------------------------------

 



Equity Compensation

 

The equity compensation set forth below will be granted under the MobileIron,
Inc. 2014 Equity Incentive Plan (the “Plan”),  and will be documented on the
applicable form of equity award agreement most recently approved for use by the
Board (or a duly authorized committee thereof) for Eligible Directors.   

 

1.Initial RSU Grant: On the date of an initial election to the Board (or, if
such date of initial election is not a market trading day, the first market
trading day thereafter) of an Eligible Director who is elected following the
effective date above, the Eligible Director  automatically will be granted,
without further action by the Board or Compensation Committee of the Board,
a restricted stock unit award having a grant date fair market value equal to
$175,000 divided by 365 and then multiplied by the number of days (the
“Remaining Number of Days”) from the date of such initial election to
MobileIron’s next annual stockholder meeting date following such initial
election (provided that if no annual meeting date has been established, then to
the next June 25th following such initial election)     (the “Initial RSU
Grant”).   The number of shares underlying the Initial RSU Grant shall be
determined by dividing the grant date fair market value (as determined above) by
 the average closing price of the Common Stock on the NASDAQ Global Select
Market over the twenty (20) business days ending on the trading date immediately
before the date of grant.  The Initial RSU Grant will vest in full on the annual
stockholder meeting date following such initial election, subject to the
Eligible Director’s Continuous Service (as defined in the Plan) on such annual
meeting date, and provided that if the Eligible Director voluntarily resigns as
a Director other than for cause, then the Initial RSU Grant will vest as of the
effective date of the resignation as to the number of shares subject to the
Initial RSU Grant  multiplied by (i) the quotient of the number of days of the
Director’s service between the date of grant and the effective date of the
resignation divided by the Remaining Number of Days.   In addition, in the event
of a Change in Control or a Corporate Transaction (each, as defined in the
Plan), any unvested portion of the Initial RSU Grant will fully vest and become
exercisable as of immediately prior to the effective time of such Change in
Control or Corporate Transaction, subject to the Eligible Director’s Continuous
Service (as defined in the Plan) on the effective date of such transaction. 

 

2.Annual RSU Grant: On the date of each MobileIron annual stockholder meeting
held in 2016 or any later year, each Eligible Director automatically, and
without further action by the Board or Compensation Committee of the Board, will
be granted a restricted stock unit award having a grant date fair market value
equal to $175,000 determined on the basis of the average closing price of the
Common Stock on the NASDAQ Global Select Market over the twenty (20) business
days ending on the trading date immediately prior to the date of grant (the
“Annual RSU Grant”).  Each Annual RSU Grant will vest fully on the first
anniversary of the date of grant, subject to the Eligible Director’s Continuous
Service (as defined in the Plan) on the vesting date, and provided that if the
Director voluntarily resigns as a Director other than for cause, then the Annual
RSU Grant will vest as of the effective date of the resignation as to 1/365th of
the shares subject to the Annual RSU Grant multiplied by the number of days of
the Director’s service between the date of grant and the effective date of the
resignation.  In addition, in the event of a Change in Control or a Corporate
Transaction (each, as defined in the Plan), any unvested portion of the Annual
RSU Grant will fully vest and become exercisable as of immediately prior to the
effective time of such Change in Control or Corporate Transaction, subject to
the Eligible Director’s Continuous Service (as defined in the Plan) on the
effective date of such transaction.

 





--------------------------------------------------------------------------------

 



Expenses

 

MobileIron will reimburse Eligible Directors for ordinary, necessary and
reasonable out-of-pocket travel expenses to cover in-person attendance at and
participation in Board and/or Committee meetings; provided, that Eligible
Directors timely submit to MobileIron appropriate documentation substantiating
such expenses in accordance with MobileIron’s travel and expense policy, as in
effect from time to time.

 

Philosophy

The Director Compensation Policy is designed to attract and retain experienced,
talented individuals to serve on the Board.  The Board anticipates that the
Board, or a duly authorized committee thereof, will generally review Eligible
Director compensation on an annual basis.  The Director Compensation Policy, as
amended from time to time, may take into account the time commitment expected of
Eligible Directors, best practices and market rates in director compensation,
the economic position of MobileIron, broader economic conditions, historical
compensation structure, the advice of the compensation consultant that the
Compensation Committee or the Board may retain from time to time, and the
potential dilutive effect of equity awards on our stockholders. 

Under the Director Compensation Policy, Eligible Directors receive cash
compensation in the form of retainers to recognize their level of responsibility
as well as the necessary time commitment involved in serving in a leadership
role and/or on Committees.  Eligible Directors also receive equity compensation
because we believe that stock ownership provides an incentive to act in ways
that maximize long-term stockholder value.  Further, we believe that stock-based
awards are essential to attracting and retaining talented Board members.  We
believe that the vesting acceleration provided in the case of a Change in
Control or other Corporate Transaction is consistent with market practices and
is critical to attracting and retaining high quality directors.



--------------------------------------------------------------------------------